United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Phoenix, AZ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-0979
Issued: February 15, 2022

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 14, 2021 appellant filed a timely appeal from a May 5, 2021 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. § § 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case. 2
ISSUE
The issue is whether appellant has met his burden of proof to establish a traumatic injury
in the performance of duty on February 18, 2020, as alleged.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the May 5, 2021 decision, OWCP received additional evidence and appellant
submitted additional evidence on appeal. However, the Board’s Rules of Procedure provides: The Board’s review of
a case is limited to the evidence in the case record that was before OWCP at the time of its final decision. Evidence
not before OWCP will not be considered by the Board for the first time on appeal. 20 C.F.R. § 501.2(c)(1). Thus, the
Board is precluded from reviewing this additional evidence for the first time on appeal. Id.

FACTUAL HISTORY
On March 14, 2021 appellant, then a 59-year-old rural carrier associate, filed a traumatic
injury claim (Form CA-1) alleging that at approximately 6:00 p.m. on February 18, 2020 he injured
his head and lower back when he fell into a hole in a yard of a customer while in the performance
of duty. He explained that he was using his telephone as a flashlight while carrying a package to
a house for delivery. On the reverse side of the claim form, appellant’s supervisor checked a box
marked “No” in response to whether he was injured in the performance of duty. He further
controverted the claim, asserting that appellant had not reported the inciden t until 13 months later
and did not submit any medical documentation. Appellant did not stop work.
In a development letter dated March 29, 2021, OWCP informed appellant of the
deficiencies of his claim. It advised him of the type of factual and medical evidence necessary to
establish his claim and provided a factual questionnaire for his completion. OWCP afforded
appellant 30 days to provide the necessary information. No further evidence was received.
By decision dated May 5, 2021, OWCP denied appellant’s traumatic injury claim, finding
that the evidence of record was insufficient to establish that the February 18, 2020 employment
incident occurred as alleged. It concluded, therefore, that the requirements had not been met to
establish an injury as defined by FECA.
LEGAL PRECEDENT
An employee seeking benefits under FECA 3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, 4 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury. 5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease. 6
To determine if an employee has sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether fact of injury has been established. 7 Generally, fact of
injury consists of two components that must be considered in conjunction with one another. First,
the employee must submit sufficient evidence to establish that he or she actually experienced the
3

Supra note 1.

4

S.S., Docket No. 19-1815 (issued June 26, 2020); S.B., Docket No. 17-1779 (issued February 7, 2018); Joe D.
Cameron, 41 ECAB 153 (1989).
5

M.H., Docket No. 19-0930 (issued June 17, 2020); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40 ECAB
312 (1988).
6

S.A., Docket No. 19-1221 (issued June 9, 2020); L.M., Docket No. 13-1402 (issued February 7, 2014); Delores C.
Ellyett, 41 ECAB 992 (1990).
7

S.C., Docket No. 20-0733 (issued August 3, 2021); E.M., Docket No. 18-1599 (issued March 7, 2019); T.H., 59
ECAB 388, 393-94 (2008).

2

employment incident at the time and place, and in the manner alleged. 8 Second, the employee
must submit sufficient evidence to establish that the employment incident caused a personal
injury.9
An injury does not have to be confirmed by eyewitnesses in order to establish the fact that
an employee sustained an injury in the performance of duty, but the employee’s statements must
be consistent with the surrounding facts and circumstances and his or her subsequent course of
action.10 The employee has not met his or her burden of proof to establish the occurrence of an
injury when there are inconsistencies in the evidence that cast serious doubt upon the validity of
the claim. Such circumstances as late notification of injury, lack of confirmation of injury,
continuing to work without apparent difficulty following the alleged injury, and failure to obtain
medical treatment may, if otherwise unexplained, cast sufficient doubt on an employee’s
statements in determining whether a prima facie case has been established.11 An employee’s
statements alleging that an injury occurred at a given time and in a given manner is of great
probative value and will stand unless refuted by strong or persuasive evidence.12
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish that a traumatic
injury occurred in the performance of duty on February 18, 2020, as alleged.
On March 14, 2021 appellant filed a traumatic injury claim alleging that he injured his head
and lower back when he fell into a hole in a customer’s yard while in the performance of duty on
February 18, 2020. The Board finds that appellant’s description of the traumatic incident is
imprecise and vague and fails to provide any specific detail or evidence establishing that the
February 18, 2020 incident occurred as alleged. 13 The alleged mechanism of injury could not be
determined as essential information was not provided. 14 Furthermore, on the reverse side of the
claim form the employing establishment checked a box marked “No” in response to whether he
was injured in the performance of duty, noting that appellant failed to report the injury for over a
year.
In its March 29, 2021 development letter, OWCP advised appellant of the factual
information needed to establish his claim and attached a factual questionnaire regarding the
8

R.K., Docket No. 19-0904 (issued April 10, 2020); Elaine Pendleton, 40 ECAB 1143 (1989).

9

Y.D., Docket No. 19-1200 (issued April 6, 2020); John J. Carlone, 41 ECAB 354 (1989).

10

M.F., Docket No. 18-1162 (issued April 9, 2019); Charles B. Ward, 38 ECAB 667, 67-71 (1987).

11

J.P., Docket No. 21-0310 (issued August 13, 2021); L.D., Docket No. 16-0199 (issued March 8, 2016); Betty J.
Smith, 54 ECAB 174 (2002).
12

See M.C., Docket No. 18-1278 (issued March 7, 2019); D.B., 58 ECAB 464, 466-67 (2007).

13

See J.B., Docket No. 19-1487 (issued January 14, 2020); W.C., Docket No. 18-1651 (issued March 7, 2019); see
also C.M., Docket No. 17-0627 (issued June 28, 2017).
14

S.R., Docket No. 20-1304 (issued April 8, 2021).

3

circumstances surrounding the alleged traumatic injury for his completion. However, appellant
did not respond within the allotted time period. By failing to respond to the questionnaire, he did
not sufficiently explain circumstances surrounding his alleged injury. 15 These circumstances,
which include vague descriptions of the incident, late notification of injury, and lack of
confirmation of injury cast serious doubt on the validity of the claim. 16
As the evidence of record is insufficient to establish that the incident occurred as alleged,
the Board finds that appellant has not met his burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a traumatic
injury in the performance of duty on February 18, 2020, as alleged.
ORDER
IT IS HEREBY ORDERED THAT the May 5, 2021 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: February 15, 2022
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

15

R.B., Docket No. 19-1026 (issued January 14, 2020); M.S., Docket No. 18-0059 (issued June 12, 2019); John R.
Black, 49 ECAB 624 (1998); Judy Bryant, 40 ECAB 207 (1988); Martha G. List, 26 ECAB 200 (1974).
16

See M.E., Docket No. 20-1336 (issued July 2, 2021); V.J., Docket No. 19-1600 (issued March 13, 2020); E.C.,
Docket No. 19-0943 (issued September 23, 2019).

4

